Citation Nr: 0012550	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  99-06 804	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether a claim of entitlement to service connection for lung 
cancer is well grounded.


REPRESENTATION

Appellant represented by:	 Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from February 1949 to 
February 1971.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


FINDING OF FACT

On May 3, 2000, the Board was notified by the RO that the 
veteran died on March [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO denied entitlement to service connection for lung 
cancer on the basis that the claim was not well grounded in 
November 1998.  The veteran perfected an appeal of the RO's 
decision to the Board.  On May 3, 2000, the Board was 
notified by the RO that the veteran died on 
March [redacted], 2000.  

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal has become moot by virtue of the death of the veteran 
and must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.


		
            J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



